UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7570



THOMAS LOWERY,

                                             Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director of SCDC; CHARLES
CONDON, Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-02-3205-25BC-3)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Lowery, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Derrick K. McFarland, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thomas Lowery seeks to appeal the district court’s order

adopting    the   magistrate   judge’s    recommendation   to   grant   the

Government summary judgment and deny his 28 U.S.C. § 2254 (2000)

petition.    Lowery cannot appeal this order unless a circuit judge

or justice issues a certificate of appealability, and a certificate

of appealability will not issue absent a “substantial showing of

the denial of a constitutional right.”          28 U.S.C. § 2253(c)(2)

(2000).     A habeas appellant meets this standard by demonstrating

that reasonable jurists would find that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 326 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Lowery has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                DISMISSED




                                  - 2 -